UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 HENRY ELMORE,

                          Plaintiff,                   Civil Action No. 21-2347 (JMC)

         v.

 CHARLOTTE A. BURROWS, UNITED
 STATES EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION, and JOHN
 DOES 1−10,

                          Defendants.

                                              ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is hereby

        ORDERED that Plaintiff’s claims under the Americans with Disabilities Act and 42

U.S.C. § 1981 are DISMISSED, as are all Defendants except Charlotte A. Burrows, who is

named in her official capacity as Chair of the Equal Employment Opportunity Commission;

        ORDERED that Defendants’ Motion to Dismiss Plaintiff’s surviving claims, ECF 6, is

DENIED WITHOUT PREJUDICE, as is Defendants’ Motion for a More Definite Statement

of those claims, id.; and it is

        FURTHER ORDERED that this civil action is TRANSFERRED to the United States

District Court for the Southern District of Florida.


        SO ORDERED.

        DATE: October 13, 2022


                                                               Jia M. Cobb
                                                               U.S. District Court Judge